Citation Nr: 1815746	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-40 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2017, the Veteran testified at a Travel Board hearing. The transcript of the hearing is of record.  

The issue of entitlement to service connection for COPD, to include as due to exposure to herbicide agents is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 2005 rating decision denied service connection for tinnitus. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period, and that decision became final. 

2. The evidence associated with the claims file subsequent to the June 2005 rating decision is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim. 

3. The competent and credible evidence of record is at least in equipoise that the Veteran's bilateral tinnitus is causally or etiologically related to an in-service event, injury, or disease.  
CONCLUSIONS OF LAW

1. The June 2005 rating decision denying service connection for tinnitus is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence sufficient to reopen the claim of service connection for bilateral tinnitus has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3. The criteria for service connection for bilateral tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The submission of new and material evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen). Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

At the October 2017 hearing, the Veteran contended that his bilateral tinnitus is caused by or related to his active service. The Veteran attested that while he was stationed in Vietnam he was exposed to noise in the form of 120-millimeter rockets that landed close to his foxhole.  The Veteran affirmed that he had ringing in his ears ever since this incident. The Veteran further explained that his tinnitus progressively worsened due to further exposure to mortar attacks while in service. 

Upon review of the record, the Board finds the Veteran credible and finds that his testimony and his statement constitutes new and material evidence. Specifically, the Board finds the Veteran's testimony credible as to the in-service events where he was exposed to mortar attacks and other combat noises.  As such, the Veteran's testimony relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral tinnitus. Accordingly, new and material evidence has been received, and the claim for entitlement to service connection for bilateral tinnitus is reopened.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifested to a compensable degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

At the outset, the Board notes that the Veteran has a current diagnosis of history of tinnitus.  As such, the first element of service connection is met.  

As for the second element, the Board concedes that the Veteran was exposed to some degree of noise during service.  At the October 2017 hearing, the Veteran attested that while he was stationed in Vietnam he was exposed to noise by way of 120-millimeter rockets that landed close to his foxhole.  The Veteran stated that he has had ringing in his ears ever since this incident. The Board finds the Veteran credible and finds that the second element of service connection has been met. What remains for consideration is whether the current bilateral tinnitus is related to his in-service noise exposure. 

As to the nexus, or link, between the Veteran's current tinnitus and his service (to include likely noise exposure therein), a VA audiologist, in June 2005, opined that it is less likely than not that the Veteran's bilateral tinnitus is a result of events during service.  However, in explaining his conclusion, the examiner did not account for the Veteran's lay assertions that he began experiencing tinnitus during service, and that it had continued to the present. As such, the examiner's opinion is of limited probative value.

The Board emphasizes, however, that a probative medical nexus opinion (or, indeed, any medical nexus opinion, at all) is not necessarily required in this case. Tinnitus is defined as a "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994). Given the nature of tinnitus, it is a rare type of disability for which the Veteran is competent to establish the onset, continuity, and current presence of tinnitus on the basis of his own lay assertions. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374   (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus).); Thus, the Veteran is competent to state that he began experiencing tinnitus during service, and that it has continued to the present.

Moreover, here, the Board finds the Veteran's statements with respect to in-service onset and continuity of symptoms of tinnitus to be credible. They are consistent with the nature of his service, and the Board finds no reason on the current record to question the veracity of such assertions. Moreover, when viewed in relation to his noise exposure in service, they are entitled to significant probative weight, and thus are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present. C.F.R. 38 C.F.R. § 3.303 (b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107 ; 38 C.F.R. § 3.102 . See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Here, in light of the facts noted above-to include the Veteran's competent, credible assertions-and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral tinnitus are met.


ORDER

New and material evidence having been presented, the claim for service connection for bilateral tinnitus is reopened. 

Entitlement to service connection for bilateral tinnitus is granted.

REMAND

Unfortunately, a remand is required regarding the Veteran's claim for service connection for COPD, to include as due to exposure to herbicide agents. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 

A review of the service treatment records show the Veteran generally had normal lungs with no complaints of shortness of breath or chronic cough.  However, the records does show that in 1966 the Veteran was treated for viral pneumonia. Due to this pneumonia, the Veteran was noted to have abnormal lungs in his discharge treatment record.  

A review of post-service treatment records shows that the Veteran was not diagnosed with COPD until 2009.  The records show that the Veteran was a smoker for over forty years and stopped smoking around 2006 to 2008, prior to his COPD diagnosis. In 2010, the Veteran was noted to have moderate COPD with fairly severe airflow obstruction as evidenced by a pulmonary function test.  A 2014 x-ray of the chest showed COPD without evidence of acute cardiopulmonary disease. 

The Veteran contends that exposure to herbicide agents in Vietnam caused his COPD.  In support of his contention, the Veteran submitted medical literature that discussed the role of arylhydrocarbon receptors in the pathology of COPD.  The literature stated that exposure to some types of noxious agents increases and activates the inflammatory cells and contributes to the activation of growth factors and cytokines. 

In consideration of the service treatment records, the Veteran's testimony, and the medical literature submitted by the Veteran, the Board finds that the Veteran should be afforded a VA examination.  The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. An examination is required when there is (1) evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the Board finds that there is insufficient evidence to decide the case.  Therefore, the Board finds that a remand is necessary to obtain an examination based on a full reading of the medical record and consideration of the Veteran's testimony and contentions. 

The Veteran is hereby notified that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination from an appropriate medical professional. Furnish the Veteran's claims file, including a copy of this remand, to the examiner. The examiner should specifically state that the entire claims file has been reviewed, including this remand.

After reviewing the claims file and examining the Veteran, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's COPD was caused by or related to the 1966 viral pneumonia, or is otherwise etiologically related to his time in service. 

Further, the reviewer must determine if it is at least as likely as not that the Veteran's COPD was caused by or related to his conceded exposure to herbicide agents.  In rendering this conclusion, the examiner must specifically discuss the medical literature submitted by the Veteran as noted above.

A detailed rationale for all opinions must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.   An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


